Citation Nr: 1753016	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 10 percent prior to April 22, 2009, and a disability rating higher than 20 percent since July 1, 2009, for intermittent low back strain status post L5-S1 discectomy with residual scar and decreased right ankle jerk with deep tendon reflex testing (low back disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In October 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of that hearing is of record.

In December 2013 and January 2017, this matter was remanded by the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claim, so that he is afforded every possible consideration.

In January 2017, the Board remanded this case, in part, for a sufficient VA examination pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) in which the Court held that 38 C.F.R. § 4.59 (2017) requires that VA examinations for musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examinations of record with respect to the disability on appeal do not meet these requirements.  The Board also remanded the claim for an opinion with respect to the findings of previous examinations.

Pursuant to the Board's remand, the Veteran was afforded a VA back conditions Disability Benefits Questionnaire (DBQ) examination in May 2017.  However, it was still insufficient pursuant to Correia and the examiner failed to provide the requested medical opinion.  Accordingly, a new examination is warranted and the previously requested medical opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's back and bilateral leg disabilities, including those from the Atlanta VAMC, dated from November 2017 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2.  After the foregoing has been completed, schedule the Veteran for a VA examination by an examiner other than the examiner who examined him in May 2017, to ascertain and evaluate the current level of severity of his low back disability.  The claims file should be made available to the examiner, to specifically include a copy of this Remand.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's back should be reported.

The joint(s) involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide a retrospective medical opinion on the Veteran's range of motion of the back throughout the pendency of the appeal.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


